                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION


JOSEPH BELL                                       §

VS.                                               §                CIVIL ACTION NO. 9:18-CV-70

RIKERS ISLAND WARDEN, et al.,                     §

                  MEMORANDUM OPINION AND ORDER
  OVERRULING OBJECTIONS AND ADOPTING REPORT AND RECOMMENDATION

       Plaintiff, Joseph Bell, an inmate currently confined at the Eastham Unit with the Texas
Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983 against the following defendants: Rikers Island Warden,

Blaines Court, Warden Bruce A. Johnson, Correctional Officer Susan A. Steels, Joanne R. Turner,

Kelly D. Prater, and Beth Pipkens.

       The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends this action be dismissed as frivolous and for failure to state a claim

pursuant to 28 U.S.C. § 1915(e)(2)(b).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the records, and pleadings. Plaintiff filed

objections to the Report and Recommendation of United States Magistrate Judge. This requires a

de novo review of the objections in relation to the pleadings and applicable law. See FED. R. CIV.

P. 72(b).

       As outlined by the Magistrate Judge, plaintiff does not present a logical set of facts which

would enable the court to determine the factual or legal basis for any cause of action. Plaintiff filed

numerous pieces of correspondence after the Report and Recommendation which this Court liberally

construes as objections. See Docket Entry Nos. 7, 8, 9, 11, 12, 13, 14, 15, 17, 18 and 19. A review
of these pleadings reveals that plaintiff continues to recite fantastic charges which are

incomprehensible. Plaintiff’s claims are without an arguable basis in fact or law.

                                             ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is ADOPTED.

A Final Judgment will be entered in accordance with the recommendations of the Magistrate Judge.


So ORDERED and SIGNED January 3, 2019.




                                                2
